11-2945-ag
    Lin v. Holder
                                                                                  BIA
                                                                             Weisel, IJ
                                                                          A098 895 905


                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 10th day of August, two thousand twelve.

    PRESENT:
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
             CHRISTOPHER F. DRONEY,
                     Circuit Judges.
    _______________________________________

    JI-QUING LIN, A.K.A. JIQING LIN,
             Petitioner,

                    v.                                     11-2945-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Charles Christophe, New York, New
                                  York.
    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; John S. Hogan, Senior
                                  Litigation Counsel; Todd J. Cochran,
                                  Trial Attorney; Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Ji-Quing Lin, a native and citizen of the

People’s Republic of China, seeks review of a June 24, 2011,

decision of the BIA affirming the July 2, 2009, decision of

Immigration Judge (“IJ”) Robert Weisel, denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Ji-

Quing Lin a.k.a. Jiqing Lin, No. A098 895 905 (B.I.A. June

24, 2011), aff’g No. A098 895 905 (Immig. Ct. N.Y. City July

2, 2009).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We have reviewed both the BIA’s and IJ’s opinions “for

the sake of completeness.”    See Zaman v. Mukasey, 514 F.3d

233, 237 (2d Cir. 2008) (internal quotation marks omitted).

The substantial evidence standard of review applies.       See

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

For asylum applications, like Lin’s, governed by the REAL ID

Act, the agency may, “[c]onsidering the totality of the

circumstances, . . . base a credibility determination” on an

asylum applicant’s “demeanor, candor, or responsiveness,”


                               2
the plausibility of his or her account, and inconsistencies

in his or her statements, without regard to whether they go

“to the heart of the applicant’s claim.” 8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534

F.3d 162, 165 (2d Cir. 2008).

       Substantial evidence supports the agency’s adverse

credibility determination.    Lin argues that the agency erred

in finding implausible that he did not know the name of the

woman who taught him Falun Gong because he called her

“aunt,” a title of respect.     However, the agency did not err

in finding it implausible that Lin would have practiced

Falun Gong with an individual in a remote location for six

months, having been introduced by his mother, and not know

the name of that individual, and reasonably rejected Lin’s

explanation that he did not learn her name because he

referred to her as “aunt” and because his mother was

illiterate.    See Majidi v. Gonzales, 430 F.3d 77, 81 (2d

Cir. 2005) (the agency need not credit an applicant’s

explanations for inconsistent testimony unless those

explanations would compel a reasonable fact-finder to do

so).

       The agency further reasonably determined that Lin

failed to corroborate his claim because he failed to provide

                                3
a letter from his mother.   We will not reverse a

determination with respect to the availability of

corroborating evidence unless “a reasonable trier of fact

[would be] compelled to conclude that such corroborating

evidence is unavailable.”   8 U.S.C. § 1252(b)(4)(D); see

also Kyaw Zwar Tun v. INS, 445 F.3d 554, 563 (2d Cir. 2006).

The agency was not required to credit Lin’s convoluted and

inconsistent explanation that he did not provide a

corroborating letter from his mother because it was

confiscated by Chinese authorities and that a second letter

his mother provided arrived too late for his court

appearance, particularly since Lin later stated that he lost

this second letter and did not ask his mother to submit

another letter because she was illiterate and, alternately,

because he was working and did not think he needed the

letter.   See Majidi, 430 F.3d at 81; see also Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (holding that “an

applicant’s failure to corroborate his testimony may bear on

credibility, because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question”).

    Accordingly, the agency’s adverse credibility

determination was supported by substantial evidence.     That

                              4
determination provided an adequate basis for denying asylum,

withholding of removal, and CAT relief because Lin’s claims

were based on the same factual predicate.   See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, petitioner’s

pending motion for a stay of removal is DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5